ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule 1:20 — 15(k) a recommendation that RAFAEL A. PRADO of JERSEY CITY, who was admitted to the bar of this State in 1978, be suspended from the practice of law and compelled to pay a monetary sanction to the Disciplinary Ovei'sight Committee for failure to comply with the determination of the District VI Fee Arbitration Committee in District Docket No. VI-02-042F, and good cause appearing;
It is ORDERED that RAFAEL A. PRADO be temporarily suspended from the practice of law, effective November 22, 2003, and until respondent satisfies the award of the District VI Fee Arbitration Committee in District Docket No. VT-02-042F and pays a sanction of $500 to the Disciplinary Oversight Committee; provided, however, this Order shall be vacated automatically if prior to the effective date of the suspension, the Disciplinary Review Board reports to the Court that respondent has satisfied all financial obligations under this Order or has submitted and is current under an installment payment plan approved by the Board; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*255ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.